ACCEPTED
                                                                                        03-14-00713-CV
                                                                                               4886053
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   4/14/2015 3:41:21 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                                No. 03-14-00713-CV

                  In The Court of Appeals 3rd COURTFILED IN
                                                        OF APPEALS
                                               AUSTIN, TEXAS
                For the Third Judicial District
                                            4/14/2015 3:41:21 PM
                                              JEFFREY D. KYLE
                        Austin, Texas               Clerk



GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF TEXAS, AND
        KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                                         Appellants,
                                          v.
                        CGG VERITAS SERVICES (U.S.), INC.,
                                                Appellee.

                                On Appeal from the
                353rd Judicial District Court of Travis County, Texas

      APPELLANTS’ UNOPPOSED THIRD MOTION FOR EXTENSION OF TIME


TO THE HONORABLE THIRD COURT OF APPEALS:

      In accordance with Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

Appellants Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and

Ken Paxton, Attorney General of the State of Texas, move for an extension of time to

file its brief. Appellee does not oppose motion.

                                               I.

      Appellants’ brief is currently due on April 15, 2015. Appellants seek a 6-day

extension, which would make its brief due on April 20, 2015. Two previous extensions

have been granted.
       Appellants seek an extension due to counsel’s workload commitments, and not

for purposes of delay. Appellants’ counsel requests a six-day extension due to the

scheduling of a hearing in a different case. The Fifth Circuit has set a hearing on the

United States of America’s motion for stay pending appeal in Case No. 15-40238, State

of Texas, et al. v. United States of America, et al. (5th Cir. 2015). The hearing will take place

on April 17, 2015. Each side has been granted an hour for argument in that case.

       Due to the commitments involved in traveling and preparing lead counsel for

that hearing, additional time is requested for Appellants’ counsel to facilitate finalizing

and filing of Appellants’ brief in this case.

                                                    II.

       For this reason, counsel for Appellants respectfully requests that the deadline to

file Appellants’ brief be extended to April 20, 2015.




                                                2
                                         PRAYER

       Appellants respectfully requests that the Court grant it a 6-day extension of time

to file its brief, making that brief due on April 20, 2015.

                                        Respectfully submitted.

                                        KEN PAXTON
                                        Attorney General of Texas

                                        CHARLES E. ROY
                                        First Assistant Attorney General

                                        SCOTT A. KELLER
                                        Solicitor General


                                        /s/ April L. Farris
                                        APRIL L. FARRIS
                                        Assistant Solicitor General
                                        State Bar No. 24069702

                                        OFFICE OF THE ATTORNEY GENERAL
                                        P.O. Box 12548 (MC 059)
                                        Austin, Texas 78711-2548
                                        Tel.: (512) 936-2923
                                        Fax: (512) 474-2697
                                        april.farris@texasattorneygeneral.gov

                                        COUNSEL FOR APPELLANTS




                                             3
                           CERTIFICATE OF CONFERENCE

       I hereby certify that on April 14, 2015 I contacted counsel for Appellee. Counsel

does not oppose this motion.

                                               /s/ April L. Farris
                                               April L. Farris




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been

electronically filed and served via File&ServeXpress on April 14, 2015, to the following:

       Amanda Taylor
       State Bar No. 24045921
       James F. Martens
       State Bar No. 13050720
       Lacy Leonard
       State Bar No. 24040561
       MARTENS TODD LEONARD & TAYLOR
       301 Congress Ave., Suite 1950
       Austin, Texas 78701
       Tel.: (512) 542-9898
       Fax: (512) 542-9899
       ataylor@textaxlaw.com
       jmartens@textaxlaw.com
       lleonard@textaxlaw.com

Counsel for Appellee

                                               /s/ April L. Farris
                                               April L. Farris




                                           4